USCA4 Appeal: 21-7256      Doc: 13         Filed: 07/28/2022     Pg: 1 of 2




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 21-7256


        UNITED STATES OF AMERICA,

                             Plaintiff - Appellee,

                      v.

        CHRISTOPHER LANCASTER,

                             Defendant - Appellant.



        Appeal from the United States District Court for the Eastern District of North Carolina, at
        Greenville. Terrence W. Boyle, District Judge. (4:09-cr-00019-BO-1)


        Submitted: July 13, 2022                                          Decided: July 28, 2022


        Before NIEMEYER, WYNN, and QUATTLEBAUM, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        Christopher Lancaster, Appellant Pro Se. David A. Bragdon, Assistant United States
        Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina,
        for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-7256       Doc: 13         Filed: 07/28/2022      Pg: 2 of 2




        PER CURIAM:

               In February 2020, Christopher Lancaster moved for a sentence reduction under

        § 404(b) of the First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194, 5222. The

        district court concluded that Lancaster was eligible for relief but exercised its discretion to

        deny the motion. We vacated the court’s order and remanded for further proceedings. See

        United States v. Lancaster, 997 F.3d 171 (4th Cir. 2021). On remand, the district court

        granted Lancaster’s motion in part, reducing his sentence from 180 to 176 months’

        imprisonment. After reviewing the record, we conclude that the district court did not abuse

        its discretion in determining the extent of the sentence reduction. See Concepcion v. United

        States, ___ S. Ct. ___, ___, No. 20-1650, 2022 WL 2295029, at *12 (U.S. June 27, 2022)

        (stating standard). Accordingly, we affirm the district court’s judgment. United States v.

        Lancaster, No. 4:09-cr-00019-BO-1 (E.D.N.C. Aug. 25, 2021). We dispense with oral

        argument because the facts and legal contentions are adequately presented in the materials

        before this court and argument would not aid the decisional process.

                                                                                         AFFIRMED




                                                      2